 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify the above-named employee if serving in the Armed Forcesof the United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice,528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta,Georgia,Telephone No.Trinity 6-3311,Extension 5357, if they have any questions concerning this notice orcompliance with its provisions.The Fafnir Bearing CompanyandInternational Union,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,Local No. 133, UAW,AFL-CIO.Cases Nos. 1-6'A-4175,1-4361, and 1-CA-4477.March 1, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Samuel Ross issued hisDecision in the above-entitled proceeding, finding that Respondenthad not engaged in unfair labor practices as alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the Charging Party filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.The Respondent filed abrief in support of the Trial Examiner's Decision, and later filedcross-exceptions, a supporting brief, and an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions, the briefs, and theentire record in this case, and hereby adopts the findings, con-clusions,) and recommendations of the Trial Examiner .21 The conclusions of the Trial Examiner are basically in accord with our recent decisioninWestinghouse Electric Corporation(Mansfield Plant),150NLRB 1574 Of par-ticular significance in this case is the lack of adverse impact on unit employees ofthe contracting out by RespondentWe do not, however, adopt the Trial Examiner's conclusions as to the significance ofthe general management rights clause in the contract.Cf.General Motors Corporation,Buick Motor Division Part8 Warehouse,149 NLRB 396;Shell Oil Company,149 NLRB 283.2 As the record,including the exceptions and briefs,adequately sets forth the issuesand the positions of the parties,the Respondent's request for oral argument is herebydenied.151 NLRB No 40. THE FAFNIR BEARING COMPANY333ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adoptsas itsOrder the Recommended Order of the Trial Examiner,and orders that the complaint herein be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on May 6 and October 31, 1963, and February 10, 1964, byInternationalUnion, United Automobile, Aerospace and Agricultural ImplementWorkers of America, Local No. 133, UAW, AFL-CIO, herein called the Union, theGeneral Counsel of the National Labor Relations Board issued a consolidated com-plaint dated February 7, 1964, and amended on February 18 and March 12, 1964,against The Fafnir Bearing Company, herein called the Respondent or the Company,alleging that the Respondent had engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of theAct, by unilaterally subcontracting or contracting out "bargaining unit work" with-out notification to the Union and without giving the Union an opportunity to discussor bargain with the Respondent concerning its decision to do so.The Respondentfiledan answer denying the substantive allegations of the consolidated amendedcomplaint and the commission of unfair labor practices.Pursuant to due notice, a hearing was held at Hartford, Connecticut, on April 6, 7,22, and 23, 1964, before Trial Examiner Samuel Ross.All parties were affordedfull opportunity to be heard, to introduce evidence, to examine and cross-examinewitnesses, to present oral argument, and to file briefs.On May 26, 27, and 28, 1964,respectively, the Charging Party, the General Counsel, and the Respondent filedbriefs which have been carefully considered.Upon the entire record in the case, and from his observation of the witnesses andtheir demeanor, the Trial Examiner makes the following:FINDINGS OF FACT1.COMMERCEThe Respondent, a Connecticut corporation whose principal office and place ofbusiness is located in New Britain, Connecticut, is engaged in the business of manu-facturing, selling, and distributing ball bearings and related products. In the opera-tion of said business, the Respondent annually purchases and receives metals andother materials valued at more than $50,000 from points and places located outsidethe State of Connecticut, and annually ships products valued at more than $50,000to points and places outside the said State.On the foregoing admitted facts, theTrial Examiner finds that the Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe Respondent's answer admits andthe TrialExaminer finds that the Union is alabor organizationwithin themeaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. General background and collective-bargaining historyThe Respondent operates 5 plants in the New Britain, Connecticut, area,I at whichit employs approximately 4,800 to 5,000 employees.About 3,800 of said employeesare in the production and maintenance unit for which the Union had been thecollective-bargaining representative pursuant to Board certification sinceMarch1943.2Since April 1944, the Respondent and the Union have been parties to suc-1 One of the five plants is located in nearby Newington, Connecticut.The Respond-ent also operates plants In West Germany.2 47 NLRB 278. The Respondent also employs about 220 tool-and-die makers in theNew Britain area who are represented for collective-bargaining purposes by the Interna-tionalAssociation of Machinists. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDcessive collective-bargaining agreements setting forth the terms and conditions ofemployment of the employees in the said production and maintenance unit.Thecontract which was in effect when the Respondent unilaterally contracted out thework upon which the complaint in this case is based, had a February 16, 1964, expira-tion date.Since then, the Union and the Respondent have executed a new collective-bargaining agreement, effective until February 12, 1967.B. The issue presented for decisionBetween August 1962 and January 1964, without any notice to the Union, theRespondent unilaterally contracted with outside contractors to perform certain work.The specific work so contracted consisted of (1) the installation of 316 automaticsprinklers in various areas of the Company's John Street plant in New Britain; (2)the painting of the new portion of the sprinkler system at the Company's Newington-plant; (3) the painting of shop windows, office partitions, ceilings, elevators, andother areas of the main plant in New Britain; (4) the hanging and wiring of theelectrical fixtures in the fourth floor office of Respondent's main building on BoothStreet; and (5) the mechanical and electrical conversion of 20 Van Norman andLandis grinding machines from manual to automatic operation. In respect to prac-tically all of the work so contracted out, it is not disputed that at least some of thepipefitters, painters, and electricians employed by the Respondent in the maintenanceunit represented by the Union were capable of performing the work involved, andin the past had done the same or similar work.With one minor exception, no pipe-fitter,painter, or electrician of the Respondent was in layoff status at the time thework of his craft was thus contracted out, and none had his hours of work reducedbelow his normal schedule as a result of the performance of said work by outsidecontractors.The General Counsel contends that the contracting out of this work without noticeto or bargaining with the Union constitutes a failure to bargain in good faith underthe principles set forth in the Board's decision inTown & Country ManufacturingCompany, Inc., and Town & Country Sales Company, Inc.,3and its supplementaldecision inFibreboard Paper Products Corpoiation4However, he makes no con-tention that the contracting out of this work was motivated by other than economicconsiderations.5C. Respondent's past practice in respect to contracting out similar work1.The installation of sprinkler systemsIn September 1962, pursuant to the request of its insurance carrier for additionalfire protection, the Respondent, without notice to or bargaining with the Union,unilaterally contracted with the Grinnell Corporation for the installation of 316,automatic sprinklers in various areas of the Company's John Street plant in NewBritain.The cost of this work to the Company was $8,800. The work was com-menced by Grinnell in October 1962 and completed in January 1963.At the time this job was contracted out, the Respondent employed 22 pipefitters,in the bargaining unit represented by the Union, a substantial number of whomadmittedly were competent to do the work covered by this contract.However,when this work was done by Grinnell, there was a substantial backlog of other workfor the Respondent's employees.6Accordingly, none of Respondent's pipefitters was,in layoff status when this work was commenced, and none was laid off or had his,hours of work reduced below his normal schedule as a result of the performance ofthis contract.The Respondent's past practice in respect to the installation of sprinklers has notbeen uniform.On some occasions, work of this nature was performed by Respond-ent's own employees, and on others the work was done by outside contractors.Thus, the record shows numerous examples, some as far back as 1956 and 1957,when sprinkler installation work was performed by Respondent's pipefitter employees,in the bargaining unit, and others where the work was done by outside contractors.-In no case where the work was given to an outside contractor, did the Respondentgive notice to the Union of its intention to do so, or bargain with the Union regardingits decision to contract out such work.$ 136 NLRB 1022.4138 NLRB 550.5unit represented by the Union.$ In December 1962 the backlog of work was 3,434 man-hours of work. THE FAFNIR BEARING COMPANY3352.The painting of sprinkler pipesIn January 1963, the Respondent, without notice to or bargaining with the Union,unilaterally contracted with the John Boyle Company for the painting of the newportion of the sprinkler system at the Company's Newington plant.The cost ofthat contract to the Company was $397. The work was completed on or about Janu-ary 30, 1963.At the time this work was performed, the Company employed 10 painters in thebargaining unit represented by the Union, who admittedly were competent to do thework which was contracted out to Boyle.However, at that time, the Company hada large backlog of painting work for its paintersMoreover, Ewell Solobodsian,themaintenance employee who regularly worked in the Newington plant, hadobjected to painting the sprinkler system because of its great height (18 feet abovethe factory floor), and, in addition, it would have been necessary for the Respondentto either purchase or rent special staging and ladders for this work.Consequently,none of Respondent's painters was on layoff status, and none was laid off or had hishours of work reduced below his normal schedule as a result of the performance ofthis contract.In the past, on some occasions the Respondent's painters had been utilized by itto paint sprinkler systems, but on other occasions the Respondent had contracted outthe painting of sprinkler systems to outside painting contractors 7 In general, theRespondent based its decision on whether to utilize its own painters or outside con-tractors to do such painting work on the availability of its employees for the work.However, in no case where the work was given to an outside contractor did theRespondent give notice to the Union of its intention to do so, or bargain with theUnion regarding its decision to contract out such work.3.General paintingFrom August 1962 through February 1963, without notice to or bargaining withthe Union, the Respondent entered into various contr, cts with Ideal Paint Companyfor the painting of shop windows, office partitions, ceilings, elevators, and other areasof the Company's main plant in New Britain. The total cost of these contracts tothe Company was $5,295.90.As previously noted, at the time this painting work was contracted out to Ideal,theRespondent employed 10 painters in the bargaining unit represented by theUnion.Some of the work so let to Ideal involved the use of multicolor and epoxypaints, a type of material which the Respondent's painters had never previously used.Nevertheless, it is not disputed that substantial portions of the work so contractedout was of the type which Respondent's maintenance painters could perform andhad performed in the past.However, at the time this work was so contracted out,the Respondent had a considerable backlog of other maintenance painting, and, inaddition, some of the work involved in these contracts to Ideal had to be performedduring periods when the areas to be painted were not occupied.Accordingly, noneof the Company's painters was in layoff status, and none was laid off or had his hoursof work reduced below his normal schedule as a result of the performance of thesecontracts.In the past, the Respondent has frequently contracted out similar painting workto outside painting contractors.8As in the case of painting sprinkler pipes, theRespondent in general, based its decision on whether to utilize its own employees oroutside contractors on the amount and type of painting work which was needed, andthe availability of its employees to do such work.However, in no instance wherethe work was given by Respondent to an outside contractor did the Respondent givenotice to the Union of its intention to do so, or bargain with the Union regardingits decision to contract out such work.4.The hanging and wiring of electrical fixtures in the fourth floor officeof Respondent's main plantThe Respondent employs 42 first-class maintenance electricians who are in thebargaining unit represented by the Union. In July 1963, the Company was engagedin remodeling the fourth floor office of its main building on Booth Street in New7The record discloses four instances between 1960 and 1962 on which the Respondentawarded painting, including sprinkler systems, to outside painting contractors.'The record discloses seven such examples of general painting work done by outsidecontractors between 1960 and 1962. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDBritain.This remodeling involved certain electrical work, for which the Respondentutilized the services of its own maintenance electricians.When the Company shutdown for its annual 2-week vacation period on July 29, all of the electrical workinvolved in the fourth floor office had been completed, except for the hanging ofelectrical fixtures and the drawing of wires.Without notice to or bargaining withthe Union,during the latter part of the week of July 22, 1963,the Respondent con-tracted with Koss Electrical Service, of New Britain, Connecticut,for the completionof the electrical work in the fourth floor office during the vacation period.Theamount of the contract for the installation of the electrical fixtures and the wiringwas $1,800.The work was done during the vacation period by four employees ofKoss who spent most of the 2 weeks'vacation period or 313 man-hours to completethe installation.It is not disputed that Respondent's electricians were qualified toperform the work so contracted to Koss.It is the Respondent's practice to accomplish as much electrical maintenance workas possible during its annual vacation shutdown,and to utilize for such work asmany of its own electrical employees as are willing to work during this period. Inconformance with this practice, in late May or early June, all of the bargaining unitelectricians were asked if they desired to work during the vacation period.Only 10agreed to work and did work during the first week of the vacation shutdown, and8 during the second week of the vacation.According to the uncontroverted andcredited testimony of Roger F. Amidon, a foreman in Respondent's electrical depart-ment,if a sufficient number of the Company's electricians had volunteered to workduring the vacation shutdown,the work contracted to Koss would have been assignedby Respondent to its own employees.Consequently,at the time the work was per-formedby Koss,none of the bargaining unit electricians was in layoff status, nor,after their return from vacation,was any such electrician laid off or had his hours ofemployment reduced below his normal work schedule as a result of the performanceof this contract.In the past, the Respondent frequently has let contracts to outside contractors todo electrical work, both during vacation shutdowns as well as during regular work-ing periods.9In accordance with its general practice,in none of the cases wherethe Respondent contracted out electrical work did it notify the Union of its inten-tion to do so, or offer to bargain or bargain with the Union regarding its decision tocontract out such work.5.Theautomation of grinding machinesThe Respondent owns and operates approximately 300 bearing grinding machinesof various types, including Van Norman, Landis, and Brown and Sharpe machines.Several years ago,the Respondent commenced a program to convert at least some ofits grinding machines from manual to automatic operation.The workof convertingthe first four prototype Van Norman and Landis machines was performed in theRespondent'splant under the supervision of its production engineering department.The project required both mechanical and electrical work.The mechanical por-tionwas performed by Respondent's tool-and-die workers represented by Interna-tional Association of Machinists.The electrical work involved was done by main-tenance department electricians whenever they could spare time from their regularmaintenance work.These electricians designed the electrical circuits necessary toautomate the machines, wired the machines, and when completed prepared sche-matic drawings or plans for future use in automating additional Van Norman andLandis grinding machines.The conversion of the four machines took about 2 years.When completed, the machines were sent to the Respondent's Newington plant andput into production.In early January 1964, without notice to or bargaining with the Union, theRespondent entered into a contract with Eastern Tool & Die Company of Newing-ton,Connecticut,for the mechanical and electrical conversion by the latter of 20of Respondent's Van Norman and Landis machines at Eastern's plant.Easternundertook to perform this work for $56,620 In addition to the 20 bearing machinesnow being automated by Eastern, the Respondent's future plans envisage the likeconversion of 20 to 24 additional Van Norman and Landis machines, and the pos-sible automation of 24 to 30 smaller bearing machines of a similar type, if that isconcluded to be economically feasible9 The record discloses eight such contracts for electrical work which were performedby outside contractors during the period between 1960 and 1962.Testimony offered byRespondent regarding additional electrical work performed by outside contractors duringearlier vacation shutdowns and nonvacation periods was rejected as cumulative. THE FAFNIR BEARING COMPANY337It isnot disputed that Respondent'smaintenanceelectricians,or at least a sub-stantial number of them, are competent to do the electrical work required to con-vert the 20 Van Norman and Landis machines to automatic operation.However,theRespondent decided to let the conversion contract to Eastern Tool & Die,because: (1) The schedule for completion of the conversion was 12 months andthe Respondent did not have sufficient electrical craftsmen available to do this workin addition to their regular maintenance functions; (2) the electrical work, whichrepresentsabout 30 percent of the entire conversion process, had to be integrated andcoordinated with the mechanical work as the latter progressed, and thus could notproperly be performed separately; and (3) the project was of too great a "magnitude"to be handled by the Respondent.On January 10, 1964, about the time the above conversion contract was let toEastern Tool & Die, the Respondent laid off one bargaining unit electrician, Pecket.He was later recalled by the Respondent on February 25, 1964.Another bargainingunitelectrician,Carl Dennis, was transferred on January 27, 1964, from an electricaljob to production work on an automatic screw machine in another department. Thislayoff and transfer, according to the uncontroverted and credited testimony of theRespondent, were part of a concerted effort, commenced in November 1963, toreduce Respondent's indirect labor and overhead for greater efficiency of operations.Except for these two employees, there is no evidence that any otherelectricianemployed by the Respondent was either laid off or had his hours of work reducedas a consequence of the performance of the contract for the conversion of the VanNorman and Landis machines.In respect to conversion of machines to automatic operation, the record ofRespondent's past practice discloses only the following:As previously noted, theRespondent utilizedits ownemployees for the conversion of the four prototype VanNorman and Landis machines. In 1963, the Respondent's manufacturing depart-ment converted five Brown and Sharpe grinders to automatic operation.Themechanical parts for this conversion was contracted out, but the electrical work wasperformed in Respondent's plant by the maintenance electriciansin the bargainingunit representedby the Union. In the fall of 1963, after developmental work per-formed in the Respondent's manufacturing department, the Companycontractedwith the A & M Company of Southbury, Massachusetts, to build 43 honingmachines.To the extent that the above work was performed by outside contractors, theRespondent, in accordance with its general practice, did not notify the Union of itsintentionto contract out the said work or bargain with the Unionregardingits deci-sion to do so.D. Collective-bargaining provisions regarding contracting-out workAs previously noted, the collective-bargaining contract between the Respondentand the Union which was in effect when the Respondent unilaterally contracted outthe above-described work had a February 16, 1964, expiration date.The said con-tract contained no provision which either prohibited the subcontracting or contract-ing out of work by the Respondent, limited its authority to do so, or required theRespondent to give prior notice to the Union before subcontracting or contractingout.To the contrary, the contract contained a broad management-rights clause, asfollows:ARTICLE IIIManagement Recognition3.1The management of the Company and the direction of the work force,including, but not limited to, the right to hire, suspend or discharge for propercause, or to transfer, the right to relieve employees because of lack of work orfor other legitimate reasons, and the right to determine the extent to which theplants shall be operated, including the determination of shift schedules, andthe right to change methods or processes or to use new equipment, is reservedexclusively in the Company, except as specifically abridged or modified by thisagreement.Admittedly, no proposal regarding subcontracting or limiting subcontracting hasever been proposed by the Union or discussed by the parties in connection with thenegotiation of any of the collective-bargaining agreements between the Union andthe Respondent.783-133-66-vol. 151-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The Union's single protest regarding the Respondent's contracting practicesPrior to the specific unilateral contracts to outside contractors upon which thecomplaint herein is based,10 the Union only once protested the failure of theRespondent to give it notice or to bargain regarding the decision to contract out thework."The sole union protest in this regard occurred when Respondent unilater-ally contracted with the Pattengale Company for the installation of electric lightfixtures in the third floor office in building 19 during the summer vacation shutdownperiod in 1962.The Union protested this award of work by Respondent to an out-side contractor on the ground that unit employees could have done the work byworking overtime.Inter aha,theUnion contended that prior notification of theletting of the outside contract was required by virtue of a past grievance settlementin 1958, and because the Board had held that subcontracting is a mandatory subjectfor negotiation.12The grievance was denied by Respondent and submitted to arbi-tration.The arbitrator concluded,13inter alia,that the 1958 grievance settlement,which stated that notice would be given to the Union before Respondent contractedout maintenance work, had not been incorporated in the collective-bargaining agree-ment as provided therein, and, therefore, was not a part of the agreement of theparties; that he was restricted to interpretation or application of the terms of thecollective agreement; that notice of subcontracting was not, therefore, requiredeither by the contract or by said grievance settlement; and finally, that he preferredto defer to the Board's expertise, whether, as a matter of law, notice and bargainingwas required of Respondent before contracting out. In respect to the substantivemerits of the grievance, the arbitrator concluded..that the particular instance of sub-contracting here under protest violatedneither any reasonable construction of the contract's terms or implications norany established policy or practice ....F. The contentions of the partiesAs previously noted, the General Counsel and the Charging Union, relying onthe Board's decisions inTown & CountryandFibreboard, supra,contend that theRespondent, by failing to give notice to and bargain with the Union before contract-ing out the specific work hereinbefore described, engaged in a refusal to bargainwithin the meaning of Section 8(a)(5) of the Act.The General Counsel and theUnion further contend that since the right to prior notice and bargaining before theRespondent contracts out work did not exist before September'1962,when theBoard issued its supplementalFibi eboarddecision, the Union could not have waivedthis right by its failure to protest the Respondent's unilateral contracting practicesbefore that date.On the other hand, the Respondent, relying on its past customand practice of unilaterally contracting out work of the types in question withoutnotice to or bargaining with the Union, contends that the work involved in theinstant case does not constitute "bargaining unit work" as alleged in the complaint.G. Concluding findingsThe initial question thus presented is whether, as alleged in the complaint, thespecific work in issue herein was "bargaining unit work," since quite obviously, ifitwas not such, there could be no requirement that the Respondent notify or bar-gain with the Union regarding matters outside the scope of its representative interest-As previously noted, the Union represents,inter alia,the Respondent's mainte-nance employees, including pipefitters, painters, and electricians.The function of's In respect to each of the specific unilateral actions of Respondent upon which theinstant complaint is based, the Union has filed grievances with the Respondent, whichthe latter has denied.Submission of these grievances to arbitration has been deferredat the request of the Union.ll The record discloses several additional union grievances regarding the Respondent'scontracting out of bargaining unit work.However, none of these grievances wereprotests over the failure of the Company to give notice to or bargain with the Unionbefore so contracting, but instead were based on the fact that employees in the unitwere on layoff status, or were not working full time when the unit work was awardedto outside contractors12 Quite obviously, this contention was basedon the Board'sTown & Countrydecision,supra,whichissued inApril 1962.13The arbitrator's decision was offeredby all partiesand numberedas General Coun-sel'sExhibit No. 5. THE FAFNIR BEARING COMPANY339the maintenance department, as the name implies, and as the uncontroverted recorddiscloses, is "to service the [Company's] buildings and equipment in order to keepproduction lines and manufacturing operations going." 14Viewed in the light of the foregoing, it is quite apparent that at least one of thejobs contracted out on which the complaint herein is based, the electrical workrequired to convert 20 Van Norman and Landis grinding machines to automaticoperation,was not either maintenance work or reasonably could be regarded assuch.As noted above, although some of the Respondent's maintenance electricianswere capable of performing this work, and had done so in connection with a fewprototype machines, they performed the work, not under their regular maintenancesupervisors, but under the direction of the production engineering department towhich they had been loaned whenever they could be spared from their regular main-tenance duties.The fact that this work was not performed under the supervision ofthe maintenance department persuasively indicates that it was not maintenance work.Moreover, the electrical work involved in this machine conversion project was notthat of maintaining the machines to keep them in proper operating condition, but ineffect was part of the process of manufacturing completely different machines. Thus,it is quite apparent that the conversion of these machines to automatic operation isnot maintenance work, and, therefore, not within the scope of the bargaining unitrepresented by the Union.Accordingly, even apart from other considerations, theRespondent was not required to notify or bargain with the Union before contract-ing out this project. It will therefore be recommended that the complaint herein bedismissed insofar as it is based on the Respondent's unilateral contract to EasternTool & Die to perform the machine conversion workHowever, the other four types of work upon which the instant complaint is based,installing or extending sprinkler systems, painting sprinkler pipes, general painting(including walls, partitions, and other surfaces), and installing and wiring electriclight fixtures, all clearly appear to be maintenance work.This conclusion findsstrong support in the Respondent's past practice in respect to work of the typesinvolved.Thus, the Respondent, on a recurring basis, has utilized its maintenancepipefitters to install or extend sprinkler systems, its maintenance painters to paintsprinkler pipes and to do general painting including walls, partitions, and other sur-faces, and its maintenance electricians to install and wire electric light fixtures.Moreover, the said types of work quite clearly appear to fall within the "service"functions of the maintenance department as that term was defined by the Respond-ent's factory manager.Accordingly, it is found that the four types of work describedabove was and is maintenance work within the scope of the bargaining unit repre-sented by the Union.15The above conclusion, that four of the types of work unilaterally contracted outby the Respondent was maintenance work customarily although not exclusively per-formed by employees in the bargaining unit, is not, however, dispositive of the issuepresented for determination herein. It is true, of course, that in theTown & Coun-tryandFibreboardcases,supra,the Board held that employers who subcontractedor contracted out unit work without notice to or bargaining with the unions whichrepresented the employees affected thereby, engaged in unfair labor practices withinthemeaning of Section 8(a)(5) of the Act.16 In so holding, the Board said inTown & Country,... the elimination of unit jobs, albeit for economic considerations, is a matterwithin the statutory phrase "other terms and conditions of employment" and is14Respondent's Factory Manager Brodsky so testified15 Contrary to the Respondent's contention, the mere fact that on occasion, like main-tenance work also is performed for Respondent by outside contractors, does not requireany contrary conclusion.16 Section 8(a) (5) of the Act provides as follows:Sac. 8 (a) It shall be an unfair labor practice for an employer-ssss*at(5) to refuse to bargain collectively with the representative of his employees,subject to the provisions of Section 9(a).Section 9(a) of the Act provides as follows:Sac. 9. (a) Representatives designated or selected for purposes of collective bargain-ing by the majority of the employees in a unit appropriate for such purposes, shall bethe exclusive representative of all the employees in such unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, orother conditions of employment. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDamandatory subject of collective bargaining within the meaning of Section8 (a) (5) of the Act.Referring to its earlier contrary holding in its firstFibreboarddecision,17 the Boardfurther stated:Upon reconsideration of theFibreboardopinion,we are now of the view thatitunduly extends the area within which an employer may curtail or eliminateentirely job opportunities for its employees without notice to them or negotiationwith their bargaining representative.However,the principles enunciated in the above cases do not require a holdingthat all unilateral subcontracting of unit workper seviolates Section 8(a)(5) of theAct.SinceTown&CountryandFibreboard,the Board has had occasion to con-sider additional cases involving the issue of whether unilateral subcontracting ofsuch work by employers violates that section.InShell Oil Company,18a case involv-ing the same question,the Board said:The principle of these earlier cases[Town&CountryandFibreboard],how-ever are not meant to be hard and fast rules to be mechanically applied irre-spective of the circumstances of the case.In applying these principles, we aremindful that the permissibility of unilateral subcontracting will be determinedby a consideration of the setting of each case .... In short,the principles inthis area are not,nor are they intended to be, inflexibly rigid in application.A comparison of the setting in which the instant case arises with that in bothTown & CountryandFibreboarddiscloses substantial differences.InTown &Country,the employer unilaterally contracted out its entire delivery operations pre-viously performed by its own employees and terminated the jobs of all the employeesin the delivery unit.InFibreboard,the employer similarly and unilaterally con-tracted out all of the maintenance work previously performed by its own mainte-nance employees and terminated the employment of said employees.Because thesubcontracts in the above cases represented substantial changes in the "conditions ofemployment"of the affected employees,the Board concluded that the employers hada mandatory obligation to notify and bargain with the representative of the employeesbefore taking final action on whether to contract out the work.Unlike the said cases,theRespondent'sunilateral contracts of the unit workinvolved herein represent no change in the "conditions of employment" of theemployees in the maintenance unit represented by the Union. For many years priorto letting the specific unilateral contracts in issue herein,the Respondent had con-tracted out similar occasional maintenance work without notice to or bargainingwith the Union.Notwithstanding the frequency of the Respondent's such unilateralsubcontracts of occasional maintenance work, concerning which the Union evidentlyhad knowledge,19 prior to the issuance of the Board'sTown&Countrydecision,theUnion never protested the unilateral nature of the Respondent's contracting-out practices.20Moreover,theUnion also never sought to curtail or limit thecontinuation of the Respondent's unilateral subcontracting practices during the nego-tiations for any of the collective-bargaining agreements between them.Under thesecircumstances,it is fairly evident "that Respondent's frequently invoked practice ofcontracting out occasional maintenance work on a uilateral basis . . . had becomean established employment practice and, as such,a term and condition of employ-ment." 21Accordingly,in the light of its lack of impact on employment in thebargaining unit,the Respondent's action in contracting out, in accordance with itsestablished practice,the maintenance work in issue herein without prior notice to or17 130 NLRB 1558.18 149 NLRB 30519 Since the maintenance work which was contracted out was performed in the Respond-ent's plants,inwhich the Union'smembers,stewards,and other representatives wereemployed,it is inconceivable that the Union did not have knowledge thereofThat con-clusion is further supported by the grievances which were filed by the Union and areeither exhibits in the record, or referred to in the stipulation of the parties20The contention of the General Counsel and the Union that the failure to protest theRespondent's unilateral contracting-out practices is immaterial,because the Union's rightto notice and bargaining regarding such contracting did not "vest" before the Board's'Town & CountryandFibreboarddecisions,quite obviously has no meritThe Union'ssight to prior notice and bargaining,to the extent that it does exist, was not created bythe said decisions,but by Section 8(a) (5) of the Act, which was enacted in 1935, andby Section 8(d) of the Act,which took effect in 1947.21ShellOilCompany,149 NLRB 283. UNIVERSITY CLEANING CO.341bargaining with the Union,did not represent any change in the terms and conditionsof employment of Respondent's maintenance employees.Moreover,the right of Respondent to contract out occasional maintenance workwithout notice to or bargaining with the Union appears to be sanctioned by thecollective-bargaining agreement which was in effect when the maintenance work inissuewas subcontracted.Not only did the said agreement contain no provisionprohibiting or limiting subcontracting by Respondent,but it did contain a broadmanagement-rights clause,reserving exclusively to the Respondent the right tochange its "methods or processes...to determine the extent to which the plantsshall be operated,"and to transfer employees subject only to such factors as seniority.In cases involving the same issue presented herein, the Board has held that similarmanagement-rights clauses in collective-bargaining agreements establish the employ-er's "managerial perogative" unilaterally to make changes of work assignments inthe bargaining unit and to subcontract unit work without transgressing the bargain-ing requirements of the Act,when no substantial impairment of the bargaining unitresults.22Accordingly,for all the foregoing reasons and the lack of impact on unit employ-ment, it is concluded that the Respondent did not violate Section 8(a)(5) of theAct by unilaterally contracting out the maintenance unit work in issue herein. Itwill therefore be recommended that the complaint herein be dismissed in its entirety.CONCLUSIONS OF LAW1.The Respondent,The Fafnir Bearing Company,isengaged in commerce andin operations affecting commerce within the meaning of Section 2(6) and(7) of theAct.2.The Union,International Union,United Automobile,Aerospace and Agricul-tural Implement Workers of America,Local No. 133, UAW, AFL-CIO, is a labororganization within the meaning of Section 2 (5) of the Act.3.At alltimesmaterial herein,theUnion has been the representative for thepurposes of collective bargaining of a majority of the employees in the followingunit which is appropriate for such purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees of Respondent employed at its NewBritain and Newington,Connecticut,plants including setup men, but excluding super-intendents,foremen and assistant foremen,supervisors,instructors,office and cler-ical employees,office executives,engineers,office workers and shop clerks, time-keepers, mailmen,chauffeurs,production clerks, dratsmen,shop engineers and shop,technicians,plant protection employees,nurses and first-aid employees, firemen, and'also excluding all tool makers,diemakers,and apprentices,machinists and machin-ists'helpers employed in departments 61, N61, J61, and 74 together with all otheremployees now in those four departments consisting of tool hardeners,cribmen,stampcutters,errand boys,inspectors,sweepers,grinders,and spindlemen, as well asthose similarly classified workers employed in department 65.4.The Respondent has not engaged in unfair labor practices within the meaningof Section 8(a) (5) or(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it is rec-ommended than an order issue dismissing the complaint in its entirety.22 General MotorsCorporation (Buick Motor Division Parts Warehouse),149 NLRB40;Kenneeott Copper Corporation (Chino Mines Division),148 NLRB 1653;Shell OilCompany,149 NLRB 283.Local 254, Building Service Employees InternationalUnion, AFL-CIOandHerbert Kletjian,d/b/a University Cleaning Co.Case No. 1-CC-364.March 1, 1965DECISION AND ORDEROn September 16, 1963, Trial Examiner Harold X.Summersissued hisDecision in the above-entitledproceeding,finding that151 NLRB No. 32.